Exhibit 10.4

 

[Photon Dynamics, Inc. Letterhead]

 

April 8, 2005

 

Dr. Malcolm Thompson

c/o Photon Dynamics, Inc.

5970 Optical Court

San Jose, CA 95138

 

Dear Malcolm:

 

As you are aware, Photon Dynamics, Inc. (the “Company”) and you are party to a
consulting agreement dated March 18, 2004, as amended on December 22, 2004 (as
amended, the “Agreement”), pursuant to which you provide Consulting Services (as
defined in the Agreement) to the Company in the position of Executive Chairman
of the Company’s board of directors. The Company is pleased to offer to extend
the Consulting Period (as defined in Section 1 of the Agreement) from March 31,
2005 to September 30, 2005; provided, however, that during this extended period
(1) you shall only be required to make yourself available to perform consulting
services for up to four (4) days per month through June 30, 2005, and two (2)
days thereafter through September 30, 2005, as arranged and agreed between you
and the Company’s President and CEO, (2) the Consulting Payments for the months
of April through June 2005 shall be $8,000 per month, and (3) the Consulting
Payments for the months of July through September 2005 shall be $4,000 per
month.

 

Subject to approval of the Board, the Company shall grant you an additional
nonstatutory stock option to purchase 7,500 shares of the Company’s Common Stock
(the “Second Option”) pursuant to the Company’s Amended and Restated 1995 Stock
Option Plan (the “1995 Plan”). The exercise price of the Second Option shall be
equal to the fair market value of the Company’s common stock as of the date of
grant, as determined by the Board. On April 7, 2005, 8.33% of the Second Option
shares shall vest and be exercisable. On May 7, 2005, and on the seventh day of
each month thereafter so long as you continue to remain a director of the
Company, 8.33% of the Second Option shares will vest and become exercisable, so
that the Second Option will be fully vested and exercisable on March 7, 2006 if
you continue to remain a director through that date. The Second Option shall
have such other terms as reflect annual grants made to Non-Employee Directors
under the 1995 Plan, and shall otherwise be governed by the terms and conditions
of the 1995 Plan and the applicable stock option agreement and grant notice.

 

If you are in agreement with the above, please sign and return to me the
original of this Agreement and retain a copy for your files. Other than as set
forth above, all provisions of the Agreement remain unchanged by this letter.

 

We look forward to continuing to work with you pursuant to the Agreement, as so
amended.

 

Sincerely,

 

Photon Dynamics, Inc.    

/s/ Jeffrey Hawthorne

 

4/8/05

Jeffrey Hawthorne

Chief Executive Officer

    Accepted and Agreed:    

/s/ Malcolm Thompson

    

Malcolm Thompson

   

 